Citation Nr: 1312625	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  07-22 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.   Entitlement to service connection for multiple shell fragment wounds (SFW).  

2.   Entitlement to service connection for bilateral hearing loss.  

3.   Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had verified active military service from March 1948 to March 1954.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions dated in September 2006 and September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  In October 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of that transcript is of record. 

The case was remanded by the Board in December 2011 and December 2012 to have additional service verified, or obtain a certification that verification is not possible.  That development has been accomplished.  

The issues of entitlement to service connection for a psychiatric disability and bilateral feet and toe disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   The Veteran had a certified period of active duty from March 1948 to March 1954.  

2.   Multiple SFW were not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  

3.   Bilateral hearing loss was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

4.   Tinnitus was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.   Multiple SFW were neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.   Bilateral hearing loss was neither incurred in nor aggravated by service nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

3.   Tinnitus was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements apply to all five elements of a service connection claim, including veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  January 2006, March 2006, May 2008, and August 2009 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service medical records and pertinent post-service treatment records have been secured.  Attempts to obtain medical records from the Social Security Administration (SSA) were not successful as SSA has certified that the records were destroyed after the favorable disability determination that was made.  Attempts have been made to secure additional service medical and personnel records, and to verify an additional period of active duty, from March 1954 to December 1960, that the Veteran testified he had performed.  In an August 2012 memorandum a formal finding of unavailability was made regarding service personnel records from the National Personnel Records Center (NPRC).  It was noted that any records were considered fire related and were presumed to have been lost in a 1973 fire that occurred at NPRC.  In a January 2013 memorandum a formal finding of unavailability was made regarding service verification from March 1954 to December 1960.  All procedures to obtain these records had been correctly followed and all efforts have been exhausted.

The Veteran has also been afforded VA medical examinations in connection with the claim, most recently in September 2009.  38 C.F.R. § 3.159(c)(4) (2012).  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the Veteran's representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that VA's duty to assist by obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Where a veteran who served for ninety days or more during a period of war, or during peacetime service after December 31, 1946, develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Competent, credible lay evidence can be sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2012).  Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

VA must consider the competency of the lay evidence and cannot reject that evidence solely on the basis that the evidence can never establish a medical diagnosis or nexus.  However, that does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so.  The Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  38 U.S.C.A. § 1154(a) (West 2002).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether the requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a) (2012).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence where appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, any reasonable doubt remaining will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Multiple SFW

The Veteran contends that service connection is warranted for multiple SFW that he stated he sustained while on active duty.  During testimony at the Board hearing before the undersigned in October 2011, he testified that, while stationed in Germany, he had sustained SFWs when a motor vehicle that had broken down on the firing range that he was attempting to repair exploded.  He stated that one moment he was working on the vehicle and the next thing he knew, he was in a hospital.  His spouse testified that, over the years, she had removed small pieces of shrapnel that had come to the surface.  

The Board finds that the Veteran served on active duty from March 1948 to March 1954.  Although he has testified that he had six more years of service, until December 1960, there evidence of record does not support that assertion.  The NPRC can find no evidence of that second period of active duty and, on his initial claim for compensation or pension benefits submitted in April 1976, the Veteran listed only one period of active duty, from March 1948 until March 1954.  In a second application for compensation or pension benefits, submitted in 1990, the Veteran listed his dates of service as from March 1948 until June 1956.  In November 1993 correspondence, the Veteran requested copies of military records from March 1948 until April 1956.  It is further noted that the Veteran, at one time, claimed prisoner of war status (POW) from service in Korea.  That too has not been verified or verifiable by NPRC.  Although the Board does not doubt the sincerity of the Veteran's belief that he served on active duty until December 1960, it is noted that in 1976 he was involved in a motor vehicle accident (MVA) in which he sustained a significant head injury with intracranial hemorrhage.  Furthermore, his statements have been inconsistent.  Therefore, the Board does not find the Veteran's statements regarding the extended period of active duty until December 1960 to be credible.  

Review of the Veteran's service medical records shows that the Veteran had no complaint or manifestations of a SFW during service.  While the records show a minor laceration injury of the scalp in May 1951, a contusion of the right thoracic region while working on a jeep in August 1951, and a laceration wound of the left eyelid when he fell on a sidewalk, there is no demonstration that he sustained SFWs while during service.  On examination for discharge from service in March 1954, clinical evaluation of the skin was normal.  

The Veteran submitted an initial claim for compensation or pension in April 1976.  At that time, the nature of the disease or injury for which his claim was made was for residuals of a head injury.  That suggests to the Board that there was no pertinent SFW symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  The Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for residuals of SFWs, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief at that time that he did not sustain a SFW injury in service.  The Veteran's initial claim of service connection for residuals of SFWs was made in 1990 at which time he reported have had a shrapnel injury sometime in 1950.  

On VA examination in December 1996, the Veteran was seen for complaints of having sustained shrapnel injuries in the military.  He stated that he was not certain how the shrapnel had been treated, as he was unconscious after the injury.  He stated that he had had chronic symptoms in those areas since that time.  On examination, there were some scars noted on both forearms that the Veteran attributed to shrapnel.  There were several well-healed 1 centimeter scars in the thigh areas that the Veteran also attributed to shrapnel.  The Veteran also reported having had shrapnel injury of his left knee, with the examiner noting a visible scar of the left knee.  

The December 1996 VA examination that reported the Veteran's SFW injuries is not considered to be competent medical evidence that establishes service connection.  The recitation of the Veteran's uncorroborated history of SFW injures in service is the mere recitation of his history, which does not constitute competent medical evidence of a connection with service.  Reonal v. Brown, 5 Vet. App. 458 (1993).  LeShore v. Brown, 8 Vet. App. 406 (1995).  (A medical professional is not competent to opine as to matters outside the scope of his expertise and that a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.)  

The Board notes the testimony of the Veteran's spouse who related that she had helped remove metallic foreign bodies from areas of his body that were believed to be SFW residuals.  Review of her testimony shows that she did not meet the Veteran until 1965 and her knowledge of the origin of the metallic foreign bodies is also based on the uncorroborated history provided by the Veteran.

The Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for multiple SFWs, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss that he stated had its onset while he was on active duty.  During testimony at the Board hearing before the undersigned in October 2011, he testified that he first noted a hearing loss while working in the noisy environment of the motor pool while on active duty.  He has also stated that he served in a heavy mortar unit where he was exposed to acoustic trauma.  

Review of the Veteran's service medical records shows no complaint or manifestation of hearing loss while the Veteran was on active duty.  On examination for separation from service, the Veteran did not report having or having had ear trouble on his report of medical history and clinical evaluation of the ears was normal.  Hearing acuity was 15/15 on whispered voice testing.  The service medical records show that the Veteran served in a heavy mortar unit of his infantry regiment.  

Evidence of record shows that the Veteran was involved in a MVA after his discharge from service.  A police report shows that the MVA occurred in June 1975 and that the Veteran was thrown from his vehicle.  In March 1976, it was reported that this was the Veteran's second MVA.  At that time, it was noted that his treating physician felt that the Veteran had deafness that was secondary to a head injury sustained.  On VA examination in May 1977, audiometric testing was consistent with hearing loss.  The assessment was deafness, sensorineural bilateral (concussion).  On VA audiometric testing in January 1997, the Veteran reported a longstanding history of bilateral hearing loss.  He reported a positive history of extensive military noise exposure while in Korea.  Audiological testing results were summarized as mild to moderate high frequency sensorineural hearing loss in the right ear and mild to severe high frequency sensorineural hearing loss.  

On June 2008 and September 2009 VA examinations, it was reported that the Veteran had been involved in a MVA in 1975.  The September 2009 VA examination noted a history of an additional MVA in 1969.  Notes indicated that the Veteran had complaints of tinnitus following the 1975 head injury and that, in 2002, the Veteran had noted a sudden left ear hearing loss of unknown etiology.  The Veteran reported a positive history of noise exposure during military service as a mechanic and with a mortar unit, without the use of hearing protection.  He also had a 30 plus year history of a mechanic and truck driver without the use of hearing protection.  He also reported a history of seasonal hunting, but denied other noise exposure.  Audiometric testing showed mild sloping to severe sensorineural loss and severe to profound sensorineural loss in the left ear.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of military service noise exposure.  The examiner based that opinion on clinical experience, the medical evidence in the record, and evidence provided by the Veteran.  

The evidence does not show that the Veteran did manifested hearing loss during service or within one year following separation from service.  Although he stated in testimony at the Board hearing in October 2011 that he had had hearing loss during service and in the years following his discharge from active duty, that testimony is not found to be credible, because of the inconsistent statements that have been previously noted.  The absence of clinical documentation of hearing loss for many years after service is probative evidence against a service relationship.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  As there is no competent medical evidence establishing a relationship between service and the development of hearing loss many years later, and no credible evidence showing a continuity of symptomatology, service connection must be denied.  

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for hearing loss, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran contends that service connection is warranted for tinnitus that he stated had its onset while he was on active duty.  During testimony at the Board hearing before the undersigned in October 2011, he testified that he first noted tinnitus while working in the noisy environment of the motor pool while on active duty.  He has also pointed out that he served in a heavy mortar unit where he was exposed to acoustic trauma.

Review of the Veteran's service medical records shows no complaint or manifestation of tinnitus while the Veteran was on active duty.  On examination for separation from service, the Veteran did not report having or having had ear trouble on his report of medical history and clinical evaluation of the ears was normal.  The service medical records note that the Veteran served in a heavy mortar unit of his infantry regiment.  

Evidence of record shows that the Veteran was involved in a MVA after his discharge from service.  A police report shows that the MVA occurred in June 1975 and that the Veteran was thrown from his vehicle.  In March 1976, it was reported that this was the Veteran's second MVA.  In August 1976, it was reported that the Veteran had complaints of tinnitus in both ears.  The assessment at that time was that the Veteran's present symptoms may be related to his initial head injury or to medication that the Veteran was taking for a disability unrelated to this appeal.  On VA examination in May 1977 tinnitus was also noted.  At that time, the assessment was tinnitus, constant since head injury.  

On VA audiometric testing in January 1997, the Veteran reported a longstanding history of bilateral tinnitus.  He reported a positive history of extensive military noise exposure while in Korea.  The assessment at that time was tinnitus, longstanding since Korea.  

On June 2008 and September 2009 VA examinations, it was reported that the Veteran had been involved in an MVA in 1975.  The September 2009 VA examination noted a history of an additional MVA in 1969.  As with hearing loss, medical notes indicated that the Veteran had complaints of tinnitus following the 1975 head injury.  The Veteran reported a positive history of noise exposure during military service as a mechanic and with a mortar unit, without the use of hearing protection.  He also had a 30 plus year history as a mechanic without the use of hearing protection.  On examination in 2009, he also reported a history of seasonal hunting, but denied other noise exposure.  Examinations showed an assessment of tinnitus that was considered to be associated with his hearing loss.  The examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of military service noise exposure.  The examiner based that opinion on clinical experience, the medical evidence in the record, and evidence provided by the Veteran.  

The evidence does not show that the Veteran manifested tinnitus during service or within one year following separation from service.  Although he stated in testimony at the Board hearing in October 2011 that he had had tinnitus during service and in the years following his discharge from active duty, that testimony is not found to be credible, because of the inconsistent statements that have been previously noted.  As with bilateral hearing loss, the absence of clinical documentation of tinnitus for many years after service is probative evidence against a service relationship.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  As there is no competent medical evidence establishing a relationship between service and the development of tinnitus many years later, and no credible evidence showing a continuity of symptomatology, service connection must be denied.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for multiple SFWs is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


